Case 1:19-cv-00200-JMS-MJD Document 1 Filed 01/18/19 Page 1 of 5 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


  MAXWELL V. BEALE and BRANDT D. )
  TAPPY,                                       )
                                               )
                 Plaintiffs,                   )
                                               )
          VS.                                  )
                                               ). Cause No. 1:19-cv-200
  HAMILTON HEIGHTS SCHOOL                      )
  CORPORATION, BRAD OSSWALD,                   )
  DEREK ARROWOOD, Individually and in )
  his Official Capacity as Superintendent, and )
  JERROD MASON,                                )
                                               )
                 Defendants.                   )



                                    COMPLAINT

         Plaintiffs Maxwell V. Beale and Brandt D. Tappy respectfully make their

  Complaint for Damages and aver as follows:


                                       Nature of Case

  1. This lawsuit seeks redress from police officers and school officials who maliciously

     prosecuted Plaintiffs.



                                        Jurisdiction

  2. Plaintiffs bring this action pursuant to 42 U.S.C. § 1983 to redress Defendants’

     violations of his rights under the Fourth and Fourteenth Amendments of the U.S.

     Constitution. This Court has original subject matter jurisdiction of the federal

     questions presented pursuant to 28 U.S.C. § 1333 and § 1343.
Case 1:19-cv-00200-JMS-MJD Document 1 Filed 01/18/19 Page 2 of 5 PageID #: 2



  3. Venue is proper in the Indianapolis Division because the parties reside in this division

     and the events complained of occurred in this division.



                                            Parties

  4. Maxwell V. “Max” Beale is an adult citizen of the United States who resides in

     Hamilton County, Indiana.

  5. Brandt D. Tappy is an adult citizen of the United States who resides in Hamilton

     County, Indiana

  6. The Hamilton Heights School District is a government unit located in Hamilton

     County, Indiana. It operates Hamilton Heights High School.

  7. Derek Arrowood is an adult citizen of the Unite States who resides in Hamilton

     County, Indiana. He is sued individually and in his official capacity as

     Superintendent of Schools.

  8. Brad Osswald is an adult U.S. citizen who resides in Hamilton County, Indiana. He

     is sued in both his official and individual capacity.

  9. Jarrod Mason is an adult U.S. citizen who resides in Hamilton County, Indiana. He is

     sued in his individual capacity.



                                     Factual Allegations

  10. Maxwell V. Beale (hereafter, “Beale”) and Brandt D. Tappy (“Tappy”) were enrolled

     in Hamilton Heights High School (“Hamilton Heights”) in Arcadia, Indiana as seniors

     in 2018 when they were suspended for alleged misconduct.




                                               2
Case 1:19-cv-00200-JMS-MJD Document 1 Filed 01/18/19 Page 3 of 5 PageID #: 3



  11. Under the terms of the suspension Beale and Tappy were trespassed from school

     property and could not set foot on campus without permission from the

     administration.

  12. Beale and Tappy successfully completed the terms of the suspension agreement and

     graduated in June 2018.

  13. Beale and Tappy were not permitted to participate in the commencement ceremony,

     however, and were required to pick up their diplomas from the principal’s office at a

     later date.

  14. Beale and Tappy came to campus on June, 4, 2018 accompanied by Tappy’s mother,

     Kathy, to pick up their diplomas from the principal’s office.

  15. When they arrived at the front desk of the school’s administrative office he

     encountered Principal Jerrod Mason (“Mason”), who invited the three of them in to

     his personal office.

  16. After Mason handed Beale and Tappy their diplomas, Mason said was going to tear

     up the suspension agreements and that “everything is now good between us” and that

     the boys were “welcome back any time.”

  17. A few weeks later, on August 1, 2018, Beale visited the campus accompanied by his

     brother, Jake Beal, who is employed at Hamilton Heights as a swimming coach.

  18. Jake Beal used his key fob to let himself and Max Beal, Tappy, and several other

     boys into the weight room where they lifted weights.

  19. As Beale and Tappy and the other boys were working out they were accosted by

     Deputy Sheriff Brad Osswald, the school resource officer.




                                               3
Case 1:19-cv-00200-JMS-MJD Document 1 Filed 01/18/19 Page 4 of 5 PageID #: 4



  20. Osswald told the boys that they had been trespassed from the property and asked

     them why they were there.

  21. Jake Beale told Osswald that he had let them in and that they had his permission to

     use the weight room while he supervised them.

  22. Jake Beale showed Osswald his employee badge and key fob.

  23. Tappy and Max Beale told Osswald that they were no longer trespassed because

     Principal Mason told them they were welcome back on campus.

  24. Osswald, however, insisted that they had all been trespassed and ordered the other

     boys leave.

  25. Osswald recommended to Principal Jerrod Mason and Superintendent Derek

     Arrowood (“Arrowood”) that Beale be prosecuted for Criminal Trespass.

  26. Mason and Arrowood approved Osswald’s recommendation for prosecution and, with

     their permission, Osswald submitted a Probable Cause Affidavit under which Beale

     and Tappy were Summonsed to face charges.

  27. In that Affidavit Osswald falsely reported that Beale and Tappy the other boys had

     snuck into the building through a door that had been improperly left open.

  28. All charges against Beale were voluntarily dismissed on December 3, 2018.

  29. All charges against Tappy were voluntarily dismissed on December 13, 2018

  30. Osswald acted under color of Indiana law and in the scope of his employment by the

     Hamilton County Sheriff.

  31. Mason and Arrowood acted under color of Indiana law and in the scope of their

     employment by the Hamilton Heights School Corporation.




                                              4
Case 1:19-cv-00200-JMS-MJD Document 1 Filed 01/18/19 Page 5 of 5 PageID #: 5



  32. As a result of the charges, Beale and Tappy were forced to hire a criminal defense

     attorney and suffered damage to their reputations and college educations.



                                        Legal Claim

  33. The acts and omissions of Osswald, Mason, and Arrowood constitute malicious

     prosecution in violation of the Fourth Amendment.



                                            Relief

  34. Plaintiffs seek all relief allowable by law, including compensatory and punitive

     damages, costs, and attorneys fees.




         WHEREFORE, Plaintiffs pray for judgment against Defendants and for all other

  appropriate relief.




                                                       Respectfully submitted,




                                                       /s/ Jeffrey S. McQuary, 16791-49
                                                       BROWN TOMPKINS LORY
                                                       608 E. Market Street
                                                       Indianapolis, IN 46202
                                                       317/631-6866




                                              5
